 



Exhibit-10.56
First Amendment to the
Tenneco Inc. Supplemental Pension Plan for Management
     WHEREAS, Tenneco Inc. (previously known as Tenneco Automotive Inc.) (the
“Company”) maintains the Tenneco Inc. Supplemental Pension Plan for Management
(formerly known as Tenneco Automotive Inc. Supplemental Pension Plan for
Management) (the “Plan”); and
     WHEREAS, the Compensation/Nominating/Governance Committee of the Board of
Directors of the Company has approved amendments to the Plan and has authorized
and directed the officers of the Company to prepare and execute an amendment to
the Plan to reflect the amendments approved by the Committee;
     NOW, THEREFORE, pursuant to the authority granted to the undersigned
officer, the Plan is hereby amended, all effective as of December 31, 2006, in
the following particulars:
1.   By substituting the following for Section 1 of the Plan:
“1. Effective Date, Supplements and Special Provisions.
     The Plan as set forth herein is effective as of January 1, 2005 (the
‘Effective Date’). The provisions of the Plan as applied to any group of
Participants (as defined in Section 2), may be modified or supplemented from
time to time by the adoption of one or more Supplements. Each Supplement shall
form a part of the Plan as of the Supplement’s effective date. In the event of
any inconsistency between a Supplement and the Plan document, the terms of the
Supplement shall govern. Notwithstanding any other provision of the Plan, other
than as provided in a Supplement, all benefit accruals under the Plan are hereby
frozen effective as of December 31, 2006, no person shall become a Participant
in the Plan after December 31, 2006, no compensation or service (for purposes of
benefit accrual) for periods after December 31, 2006 shall be taken into account
under the Plan, and no person shall accrue any additional benefits under the
Plan after December 31, 2006.”
2. By adding the following new Supplement A to the Plan immediately after
Appendix A thereof:
“Supplement A
to the
Tenneco Inc. Supplemental Pension Plan for Management

     
Application
  A-1. This Supplement A to the Tenneco Inc. Supplemental Pension Plan for
Management (the ‘Plan’) shall apply as of January 1, 2007 to the benefits of
Participants Timothy Donovan and Timothy Jackson (each a ‘Supplement A
Participant’).
 
   
Definitions
  A-2. Unless the context clearly implies or indicates the contrary, a word,
term or phrase used or defined in the Plan is similarly used or defined for
purposes of this Supplement A.

 



--------------------------------------------------------------------------------



 



     
Benefit Accrual
  A-3. Notwithstanding the provisions of the Plan, the benefits of the
Supplement A Participants shall not be frozen as of December 31, 2006 and the
Supplement A Participants shall continue as Participants in the Plan and shall
continue to accrue benefits under the Plan for periods thereafter subject to the
terms of this Supplement A.
 
   
Plan Benefit
  A-4. The Plan Benefit of each Supplement A Participant with respect to
benefits accrued after December 31, 2006, shall be determined in accordance with
the provisions of Section 3 of the Plan; provided, however, that:

  (a)   the applicable percentage for purposes of paragraph 3(a) of the Plan
shall be ‘3.6%’ rather than ‘4%’; and     (b)   the amount determined under
paragraph 3(a) of the Plan shall not exceed 47.5% of the Supplement A
Participant’s Compensation (rather than 50%).

     
Benefit Offset
  A-5. The Plan Benefit of a Supplement A Participant, determined in accordance
with the Plan and as modified by the provisions of Section A-4, shall be reduced
by the actuarial equivalent value (determined in accordance with the assumptions
set forth in Section 4 of the Plan) of any amounts paid to the employee in
respect of DB Replacement Contributions. For purposes of this Supplement A, ‘DB
Replacement Contributions’ with respect to any Supplement A Participant means
the contributions (and income, earnings, losses, appreciation and depreciation
attributable thereto) allocated to his DB Replacement Contribution Account
(i) under the Tenneco Employee Stock Ownership Plan for Salaried Employees or
the Tenneco Employee Stock Ownership Plan for Hourly Employees (or any
successors thereto) or (ii) under the unfunded, non-qualified defined
contribution plan established by the Company effective as of January 1, 2007 for
employees who have a salary grade designation of EICP1 or higher (or any
successor thereto)”.

     IN WITNESS WHEREOF, the Company has caused the Plan to be amended as set
forth herein by its authorized officer.

                  TENNECO INC.
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
     
 
   

2